Citation Nr: 1820453	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-25 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



ATTORNEY FOR THE BOARD

J. Smith, Counsel





INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970 in the United States Army.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In March 2016, the Board remanded the claim for further development.

The electronic filing system contains documents that were associated with the record since the RO's last readjudication of the claim.  In the absence of a specific, written request for initial agency of original jurisdiction (AOJ) review of any additional evidence, there is an automatic waiver of AOJ review.  See 38 U.S.C. § 7105(e)(1), (2) (West 2012) (applicable in cases where the substantive appeal is filed on or after Feb. 2, 2013).


FINDING OF FACT

Bilateral hearing loss is not attributable to service and was not manifest within one year of separation from service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to show a service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

For certain chronic diseases, such hearing loss, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307 (a)(3), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection when the requirements for application of the presumption are not met.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran has a current diagnosis of bilateral hearing loss for VA purposes, documented on VA examination in April 2012.

Service treatment records (STRs), including entrance and separation examinations, do not document complaints, treatment, or diagnoses pertaining to hearing loss.  However, acoustic trauma in service has already been established, as determined by the Board in the March 2016 decision.  In this regard, service records show the Veteran served as a vehicle driver and received badges for the M-16 rifle and as a sharpshooter.

The earliest post-service medical records are dated from 2012 and contain complaints of hearing loss.  In April 2012, the Veteran underwent a VA audiological examination.  The examiner essentially opined that the Veteran's current hearing loss was not caused by or a result of military service, based exclusively on the Veteran's normal entrance and separation audiological examinations and the lack of complaints of hearing loss during service.  As hearing loss need not be shown in service for service connection to be established, as noted in the March 2016 remand, the April 2012 VA opinion is inadequate for adjudication purposes.  See Hensley v. Brown, 5 Vet. Ap. 150, 166 (1993).  

In March 2016, the Board remanded the claim in order to obtain an opinion on whether, despite the lack of in-service documentation of hearing loss, the current condition could be a delayed response to the Veteran's established in-service noise exposure.

In an April VA examination report, the examiner noted review of the evidence of record.  The examiner noted the documentation of normal hearing on entrance and separation from service, as well as the lack of hearing loss complaints during service.  The examiner stated that the American College of Occupational and Environmental Medicine, Noise and Hearing Conservation Committee has determined that "'hearing loss due to noise does not progress (in excess of what would be expected from the addition of age-related threshold shifts) once the exposure to noise is discontinued'".  As such, the examiner found it was less likely than not that the Veteran's hearing loss was caused by military service.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that the preponderance of the evidence is against the claim.  The probative evidence does not show that the Veteran's bilateral hearing loss is related to his active military service.  The disorder was not found within one year of separation from service; rather, the evidence reflects that the disorder was not shown until many years after service discharge.  This lengthy period of time without diagnosis or treatment weighs against the finding that the bilateral hearing loss has existed since service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Further, as the condition was not noted during service, or for many years after separation, the provisions for presumptive service connection do not apply.  

The medical opinion evidence is also persuasive.  The April 2016 VA examiner addressed the contentions of direct service connection, provided a discussion addressing all of the Veteran's pertinent in-service and post-service medical history, and opined that any current hearing loss was not related to military service, based on current medical literature.  As reflected in his opinion, the examiner also considered pertinent records in the claims file, including documentation of in-service noise exposure.  He reviewed the reported history and symptoms in rendering the opinion, and provided a rationale for the conclusion reached.  Thus, the April 2016 VA opinion is found to be the most probative evidence that addresses whether the Veteran's hearing loss is related to his military service.

The only evidence to the contrary of the April 2016 VA opinion is the lay evidence.  The Board finds that, under the facts of this case that include no continuous post-service symptoms, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of medically complex disorders, such sensorineural hearing loss.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"); Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober, 10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury). 

Hearing loss comprises a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose, and manifests symptomatology that could overlap with other disorders.  The etiology of the Veteran's current hearing loss is a complex medical etiological question involving internal and unseen system processes, some of which are unobservable by the Veteran, especially in the context of this case where the weight of the evidence demonstrates no bilateral hearing loss for years after service, and shows a denial of such symptoms at service separation.

The Board has considered the applicability of the benefit of the doubt doctrine, but as the preponderance of the evidence is against the Veteran's claim for service connection, that doctrine is not applicable to the claim.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
DELYVONNE M. WHITEHEAD
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


